Citation Nr: 1628283	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability, to include lumbar degenerative arthritis, a lumbosacral strain, and lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Julie Glover, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a back disability as new and material evidence had not been submitted.

The Veteran testified before a Decision Review Officer (DRO) at a July 2011 hearing at the RO.  A transcript of the hearing is included in the file.

In his July 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  He withdrew his Board hearing request in January 2016 (see a January 2016 letter from the Veteran's representative).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A November 2015 examination report from J.W. Ellis, M.D. includes an opinion that the Veteran was unable to work due to his disabilities, including his claimed back disability.  The Veteran's representative also contended in an April 2016 statement that the Veteran was unemployable due to his back disability.  As the Board is granting service connection for the Veteran's claimed back disability, the issue of entitlement to a TDIU has been raised by the record.  As the TDIU issue is not part and parcel of a claim currently before the Board, it is being referred rather than remanded to the agency of original jurisdiction (AOJ).  Cf. Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012).

Also, the Veteran's representative raised the issues of entitlement to service connection for erectile dysfunction and a psychiatric disability (to include as secondary to his now service-connected back disability) in her April 2016 statement.

The issues of entitlement to service connection for erectile dysfunction and a psychiatric disability and entitlement to a TDIU have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (2015) (defining various types of claims). See also 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back disability was originally denied in an August 1977 rating decision on the basis that the disability pre-existed service and was not aggravated therein; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.
 
2.  The Veteran's claim of service connection for a back disability was again denied in an October 1980 rating decision as new and material evidence had not been submitted; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.
 
3.  Evidence received since the August 1980 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, the absence of which was the basis of the previous denial.

4.  The evidence is not clear and unmistakable that any back disability both pre-existed service and was not aggravated in service.

5.  The Veteran experienced back symptoms in service and there is post-service continuity of symptomatology of lumbar degenerative arthritis.

6.  Lumbar degenerative arthritis, lumbosacral strain and lumbar degenerative disc disease are related to service.


CONCLUSIONS OF LAW

1.  The RO's August 1977 and October 1980 rating decisions that denied the claim of service connection for a back disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
2.  The evidence received since the October 1980 RO decision is new and material and sufficient to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for lumbar degenerative arthritis, a lumbosacral strain, and lumbar degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the Board's favorable decision in reopening the claim of service connection for a back disability and as the Board is granting the underlying claim, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a back disability by way of an August 1977 rating decision on the basis that the disability pre-existed service and was not aggravated therein.  Specifically, the RO explained that the Veteran's service treatment records revealed a history of a knife stab wound in the left flank area during a fight prior to service.  This condition caused pain when the Veteran was required to carry a field pack, rendering him unable to perform required training activities.  Overall, there was no finding of aggravation of the pre-existing injury.  The Veteran was notified of the RO's August 1977 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the August 1977 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a back disability in August 1980.  The petition to reopen the claim was denied in an October 1980 rating decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's October 1980 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the October 1980 decision also became final.  See Id.

Pertinent new evidence received since the October 1980 denial includes responses to interrogatories from N. Mayorga, M.D. dated in June 2011 and the November 2015 examination report from Dr. Ellis.  This additional evidence includes medical opinions that the Veteran's current back disability was permanently aggravated and/or caused by service.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by indicating that the Veteran's current back disability was incurred/aggravated in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a back disability is reopened.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).
 
In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The United States Court of Appeals for Veterans Claims (Court) has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, an August 2011 VA examination report and the November 2015 examination report from Dr. Ellis include diagnoses and X-ray findings of lumbar spondylosis, a lumbosacral strain, lumbar degenerative arthritis, and lumbar degenerative disc disease.  Thus, a current back disability has been demonstrated.

There is also evidence of back symptoms in service, a continuity of back symptomatology linking those symptoms to the current lumbar degenerative arthritis, and medical opinions that link the diagnosed lumbosacral strain, lumbar degenerative arthritis, and lumbar degenerative disc disease to service.

The Veteran contends that he began to experience back pain in service after participating in jungle training, during which he walked over varying terrains while carrying a heavy backpack.  Service treatment records include an October 1976 record of treatment for low back pain.  Also, a December 1976 Medical Board report reflects that the Veteran experienced left flank pain following a knife stab wound to the area prior to service in November 1974 (in a July 2011 statement, the Veteran contended that the information in the Medical Board report pertaining to his pre-service knife injury was incorrect and that the injury occurred approximately one year prior to his December 1974 entry into service and not in November 1974).  He sought medical attention on various occasions during service for left flank pain and was reportedly unable to perform his required training activities due to the persistent left flank pain.  

Examination revealed a well-healed laceration in the left posterior axillary line at the level of the tenth rib.  The back was normal, there was full range of spinal motion, neurologic testing in the lower extremities was normal, and x-rays of the lumbosacral spine were within normal limits.  The Veteran was diagnosed as having subjective left flank pain following a knife stab wound prior to service which was symptomatic when carrying a pack.  The Medical Board concluded that the Veteran was unfit for full duty by reason of physical disability and that this disability existed prior to service and was not aggravated by service.  It was recommended that he be discharged from service.

The Veteran initially filed a claim of service connection for a back disability (VA Form 21-526) in August 1977, on which he reported that he experienced back pains in service from June 1976 through January 1977.  An August 1980 VA Form 21-526, a January 2009 statement from the Veteran (VA Form 21-4138), the Veteran's testimony during the July 2011 DRO hearing, the August 2011 VA examination report, medical records dated from August 1980 through June 2015, and Dr. Ellis' November 2015 examination report reflect that the Veteran has continued to report intermittent back symptoms, including stiffness, chronic low back pain, and muscle spasms, in the years since service.  He has consistently reported that back pain has persisted ever since service, that he has not experienced any significant back injuries following service, and that he did not seek post-service treatment for his back for a period following an August 1980 evaluation at the VA Medical Center in Waco, Texas because his symptoms had only been attributed to psychiatric problems during that evaluation and he did not "want to go through that again."

Examinations, x-rays, and MRIs revealed low back pain, muscle spasms, tenderness to palpation of the thoracolumbar spine, occasional limitation of spinal motion, mild diffuse bulging of the annulus at the L2-L3 and L4-L5 discs resulting in mild central stenosis, and osteoarthritic changes in the facet joints of the lower 2 lumbar levels resulting in mild bilateral foraminal stenosis at both levels.  The Veteran was diagnosed as having lumbar spondylosis, a lumbosacral strain, lumbar degenerative arthritis, lumbar degenerative disc disease, and chronic low back pain.

There are conflicting medical opinions concerning the relationship between the Veteran's current back disability and service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In his responses to interrogatories dated in June 2011, Dr. Mayorga opined that the Veteran's low back disability was permanently aggravated by or is the result of rigors (and/or additional injuries) of his military service.  He reasoned that the Veteran's back problems historically began in service and that an MRI revealed degenerative spinal changes.

The physician assistant who conducted the August 2011 VA examination opined that the Veteran's claimed back disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  She reasoned that the Veteran's laceration was noted in the upper flank area near the 10th rib, which is near the thoracic spine area.  His complaints in service were with the stab wound area causing him pain in the location of his upper left back area due to carrying his required pack.  He underwent x-rays of the lumbar spine which were normal and physical examination revealed that range of motion, motor, sensory, and reflex testing were all normal during his Medical Board examination.  The current lumbar spine disability is not related to a laceration of the muscle near the 10th rib.  An MRI of the lumbar spine revealed spondylosis and a neurologic examination by Dr. White was near normal.  The area of the laceration and pain in service was not located in the lumbar area where he is currently having his pain and problems.

In his November 2015 examination report, Dr. Ellis explained that the Veteran had a back injury prior to entering service, but that "it was aggravated by his duties requiring him to carry a heavy pack for prolonged periods of time."  It was well documented that he did not have pain in his low back on his entrance examination.  The scars were documented on his entrance examination.  It was likely ("more likely than not") that his duties requiring him to carry heavy packs caused compression on the spinal canal, which in turn caused pressure on the discs and inflammation.  The continued inflammation caused osteophyte formation which resulted in traumatic arthritis and stenosis.  The continued inflammation and  stenosis caused compression of the lumbar spine nerve roots, which resulted in loss of sensation in the legs and erectile dysfunction.  Thus, it was likely ("more likely than not") that the Veteran's "lumbar spine injuries and sequella are service connected."

Initially, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Despite the reports of a stab injury to the left flank prior to service in this case, there is no other evidence of any pre-existing back disability prior to service and the Veteran's December 1974 entrance examination was normal other than for "identifying body marks, scars, tattoos," which included a left lower back scar.  Therefore, the Veteran is presumed sound at service entrance other than for the low back scar and other "identifying body marks, scars, tattoos," noted on the report of the December 1974 entrance examination.  38 U.S.C.A. § 1111.  

Moreover, despite the opinions contained in the December 1976 Medical Board report, the August 2011 VA examination report, and Dr. Ellis' November 2015 opinion that the Veteran "had a back injury prior to entering the service," there is a complete absence of any clinical evidence of back problems prior to service and the earliest medical evidence of any back symptoms are the Veteran's service treatment records which reveal that he experienced low back pain in service.  He has asserted that he did not experience any back problems at the time of his entrance into service and that such symptoms did not begin until after he started carrying heavy packs during training in service.  Hence, the Board finds that there is no clear and unmistakable evidence that any back disability both pre-existed service and was not aggravated by service.  The Veteran is, therefore, presumed sound at service entrance and such presumption has not been rebutted.  Id.  

The Veteran and his representative contend that the August 2011 opinion is insufficient because it only addressed whether the Veteran's pre-existing stab wound was aggravated by service, as opposed to his low back disability which was separately incurred in service.  In light of the finding that the Veteran is presumed sound at service entrance with respect to his back and that such presumption has not been rebutted, the Board agrees that the August 2011 opinion as to aggravation of a pre-existing disability is of little probative value.

The Veteran is competent to report symptoms of a back disability, such as pain, as well as a continuity of symptomatology.  There is no affirmative evidence to explicitly contradict the Veteran's reports, these reports are not inconsistent with the evidence of record, and medical records reflect a history of treatment for back symptoms dating back to service.  Thus, the Board finds that the reports of a continuity of back symptomatology in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of a back disability in service, that he has been diagnosed as having current lumbar degenerative arthritis, and that there has been a continuity of back symptomatology in the years since service.  While Dr. Mayorga's June 2011 opinion and Dr. Ellis' November 2015 opinion are also of limited probative value because they essentially address whether a pre-existing back disability was aggravated by service, they nonetheless support the conclusion that all of the Veteran's currently diagnosed back disabilities are related to his physical activities in service.  Dr. Ellis' November 2015 opinion, in particular, was based upon an examination of the Veteran and a review of his medical records and reported history and is accompanied by a specific rationale which explains why his current back disability (diagnosed as a lumbosacral strain, lumbar degenerative arthritis, and lumbar degenerative disc disease) is the result of his duties in service which required him to carry heavy packs.

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed lumbar degenerative arthritis, lumbosacral strain, and lumbar degenerative disc disease have been met.  Hence, service connection for these disabilities is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

The petition to reopen the claim of entitlement to service connection for a back disability is granted.

Entitlement to service connection for lumbar degenerative arthritis, a lumbosacral strain, and lumbar degenerative disc disease is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


